— Proceeding pursuant to CPLR article 78 to review a *750determination of the respondent Board of Education, Kings Park Central School District (school board), dated June 2, 1983, which, after review of the hearing record, found petitioner guilty of certain charges and dismissed him from his employment.
Matter remitted to the respondent school board to make written findings setting forth the essential facts and evidence upon which the school board relied in reaching its determination, and proceeding held in abeyance in the interim. The school board shall file its report with all convenient speed.
Without making new findings, the school board summarily reversed the findings of fact of the hearing officer as to charge I. Due process considerations require that findings of fact be made in a manner such that the parties are assured that the determination is based on evidence in the record, uninfluenced by extralegal considerations, and so that an intelligent challenge by a party aggrieved and adequate judicial review are possible (see Matter of McCaskill v D’Elia, 95 AD2d 779; Matter of Horton v Kammerer, 82 AD2d 921; Sinicropi v Milone, 80 AD2d 609). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.